Exhibit 99.1 M A Z A R S DENGE TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI INDEPENDENT AUDITORS’ REPORT AND FINANCIAL STATEMENTS AT 31 DECEMBER 2 DENGE BAGIMSIZ DENETIM SERBEST MUHASEBECI MALI MUSAVIRULIK A. S. Hurriyer Moh. Dr. Cemil Bengu Cad. Hak is Merkezi No: 2 K: 1-2 Caglayan 34403 Kagithane / ISTANBUL Tel: (0212) {pbx} Fax: (0212) • Tic.Sic.No: 262368-209940 • www.mazarsdenge.com.tr • denge@mazarsdenge.com.tr M A Z A R S DENGE Independent Auditors’ Report To the Shareholders of Touch It Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklan We have audited the accompanying balance sheets of Touch It Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklan (“the Company”) as of December 31, 2009 and 2008, and the related statements of income, changes in equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Touch It Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklan as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America (US GAAP). Without qualifying our opinion we would like to draw attention to the following; The accompanying US GAAP financial statements of the Company have been prepared on a going concern basis. However, in the accompanying financial statements, the Company’s current liabilities exceed its current assets by USD 360,748 and the total equity shows a negative balance amounting to USD 329,472 as of December 31, 2009. The factors indicate that the Company’s ability to continue as a going concern may depend on financial support of its shareholders and its creditors. The financial statements (and notes thereto) do not disclose this fact. Istanbul, 22 February 2010 DENGE BAGIMSIZ DENETIM SMMM A.S. /s/ Moris Moreno Moris Moreno Partner DENGE BAGIMSIZ DENETIM SERBEST MUHASEBECI MALI MUSAVIRUK A. S. Hurriyer Moh. Dr. Cemil Bengu Cad. Hak is Merkezi No: 2 K: 1-2 Caglayan 34403 Kagithane / ISTANBUL Tel: (0212) {pbx} Fax: (0212) • Tic.Sic.No: 262368-209940 • www.mazarsdenge.com.tr • denge@mazarsdenge.com.tr TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI BALANCE SHEETS AT 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Notes CURRENT ASSETS Cash and cash equivalents 4 Trade receivables, net 5 Inventories 7 Other current assets 8 Total current assets NON CURRENT ASSETS Property, plant and equipment, net 9 Other non current assets 10 — Total non current assets TOTAL ASSETS CURRENT LIABILITIES Borrowings 11 Trade payables 12 Due to shareholders 6 Due to related parties 6 Other current liabilities 13 Total current liabilities NON CURRENT LIABILITIES Borrowings 11 5.13 8 Total non current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Share capital 14 Retained earnings (100.028 ) — Net income / (loss) for the year (319.444 ) (100 028 ) Total shareholders’ equity (329.472 ) (10.028 ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY The accompanying notes form an integral part of these financial statements 3 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Notes 01.01.- 31.12.2009 09.09.2008(date of inception)- NET SALES 15 COST OF SALES 16 (1.092.339 ) (89.692 ) Gross profit MARKETING AND SELLING EXPENSE 17 (384.824 ) (34.617 ) GENERAL AND ADMINISTRATIVE EXPENSES 18 (84.431 ) (99.163 ) Income from operations (309.533 ) (124.794 ) OTHER INCOME AND EXPENSES, net 19 (5.456 ) FINANCIAL INCOME AND EXPENSES, net 20 (6.569 ) (924 ) Income before taxation and currency translation gain/(loss) (321.558 ) (125.617 ) TAXATION CHARGE 3 Taxation current — — Deferred — — CURRENCY TRANSLATION GAIN/(LOSS) Net income/(loss) for the year (319.444 ) (100.028 ) OTHER COMPREHENSIVE INCOME — — Total comprehensive income (319.444 ) (100.028 ) The accompanying notes form an integral part of these financial statements 4 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CASH FLOW FOR THE YEAR ENDED 31 DECEMBER 2009 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) CASH FLOWS FROM OPERATING ACTIVITIES Net income ) Adjustments to reconcile net income to net cash provided By operating activities: Depreciation and amortization Changes in operating assets and liabilities Trade receivables, net ) Inventories Other current assets Other non current assets ) Trade payables Due to shareholders Due to related parties Other current liabilities 56.588 Net cash generated from (used for) operating activities CASH FLOWS FROM FINANCING ACTIVITIES Increase/(decrease) in short-term borrowings Increase/(decrease) in long-term borrowings ) Net cash (used for) provided from financing activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment and intangible assets ) Net cash used for investing activities ) NET INCREASE / (DECREASE) IN CASH AND BANKS CASH AND BANKS AT BEGINNING OF THE YEAR CASH AND BANKS AT END OF THE YEAR The accompanying notes are an integral part of these statements. 5 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENTS OF CHANGES IN EQUITY AS OF 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Share Capital Retain Earnings Net income / (loss) for the year Total Shareholders’ Equity Balance at 09.09.2008 — (date of inception) Additions — ) ) Balances at 31 December 2008 ) ) Transfer to retain earnings — ) — Net income/(Ioss) for the year — — ) ) Balances at 31 December 2009 ) ) ) The accompanying notes are an integral part of these statements. 6 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 1.GENERAL INFORMATION Nature of Activities of the Company: Touch It Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklan (referred as “Touch It Technologies”) was established on September 2008. Touch It Technologies engages primarily in production and trade of technological blackboard runned by infrared system. The Company has an operating license started on 09 September 2008 and standing on for 15 years in Trakya, Istanbul free zone area. Form of the Company: The Company established as a form of partnership (kollektif sirket). In Turkey, partnership is the association of two or more persons who co-own a business for trading goods under trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Average number of employees of the Company is stated as follows; 31.12 2009 6 3 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010, its adoption will not have a material impact on the Company’s financial statements. 7 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3. SIGNIFICANT ACCOUNTING POLICIES: 3.1. Statement of compliance : The financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) 3.2. Basis of preparation : These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. 3.3. Basis of presentation financial statements : The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation. The accompanying financial statements are based on the statutory records, with adjustments and reclassifications, for the purpose of fair presentation in accordance with US GAAP. 3.4. Revenue recognition: The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. 3.5. Inventories : Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. 8 TOUCH IT TECHNOLOGIES KOLLEKTIF SJRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.6. Property, plant and equipment: Property, plant and equipment are stated at cost. Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. The ranges of estimated useful lives are as follows: Machinery and equipments 2-6 years Motor vehicles 4 years Furniture, fixtures and office equipments 4-5 years 3.7 Borrowing costs The historical cost of acquiring an asset includes the costs necessarily incurred to bring it to the condition and location necessary for its intended use. If an asset requires a period of time in which to carry out the activities necessary to bring it to that condition and location, the interest cost incurred during that period as a result of expenditures for the asset is a part of the historical cost of acquiring the asset. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. 3.8 Taxation Partnerships (kollektif Sirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating License for the exemption of income tax which has been taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-469, dated on 09 September 2008 and period of validation is 15 years. 9 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.9 Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 31 December 2009 and 31 December 2008; USD EURO GBP Average USD 3.10 Leasing - the Company as Lessee Leases are classified as capital leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. 10 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.11 Financial Instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. 11 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.11 Financial Instruments (cont’d) The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amount due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. It is assumed that carrying amounts of financial instruments approximate their current fair values in line with their short term nature. 3.12 Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. 3.13 Subsequent Events The Company has evaluated subsequent events through the date that the financial statements were issued, which was February 22, 2010; the date of report has been signed. (4) CASH AND CASH EQUIVALENTS: For the years ended at 31 December 2009 and 31 December 2008 cash and cash equivalents comprised as follows; Cash in hand Banks Total (5) TRADE RECEIVABLES: For the years ended at 31 December 2009 and 31 December 2008 trade receivables, net comprised as follows; Trade receivables Total 12 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (6) RELATED PARTY TRANSACTIONS: Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms Due to related parties and shareholders has been presented as follows: a) Due to related parties Emko Emaye ve Yazi Tahtalan ve Egitim Gerecleri A.S. RT Lojistik Dis Tic. KoIl.Sti. R. Tanisman ve Ortagi Kamron Inc — Total b) Due to shareholders Ali Riza Tanisman Andrew Brabian Stuart Total Major purchases from related parties have been presented as follows: c) Major purchases from related parties Trade goods Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A S. RT Lojistik Dis. Tic. KoIl.Sti. R. Tanisman ve Ortagi Total 13 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (6) RELATED PARTY TRANSACTIONS: d) Services provided Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A.S. Kamron Inc. Total Major sales to related parties has been presented as follows: Major sales to related parties RT Lojistik Dis. Tic. Koll.Sti. R. Tanisman ve Ortagi — — (7) INVENTORIES: For the years ended at 31 December 2009 and 31 December 2008 inventories comprised as follows; Raw Material and Supplies Finished Goods — Advances Given For Purchases Other Inventories — Total As of 31 December 2009 and 31 December 2008, inventories were insured for TRY 600,000. 14 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (8) OTHER CURRENT ASSETS: For the years ended at 31 December 2009 and 31 December 2008 other current assets comprised as follows; Deposits and Guarantees given Prepaid Expenses — Total (9) PROPERTY, PLANT AND EQUIPMENT, net: For the years ended at 31 December 2009 and 31 December 2008 property, plant and equipment comprised as follows; COST Machinery And Equipment Motor Vehicles Furniture And Fixtures Total Balance @ 31.12.2008 Additions Balance @ 31.12.2009 ACC. DEPRECIATION Balance @ 31.12.2008 Additions (-) Balance @ 31.12.2009 NET BOOK VALUE Balance @ 31.12.2008 Balance @31 12.2009 As of 31 December 2009 and 31 December 2008, property, plant and equipment were insured for a value of TRY 54,300. 15 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (10) OTHER NON CURRENT ASSETS: For the years ended at 31 December 2009 and 31 December 2008 other non current assets comprised as follows; Prepaid Expenses — Total — (11) BANK LOANS: For the years ended at 31 December 2009 and 31 December 2008 bank loans comprised as follows: Short term borrowings TRY bank loans Total Long term borrowings TRY bank loans Total Total Analysis of bank loans’ repayments is as follows: Within one year Between one to two years Total Bank Loans arise from purchases of two motor vehicles. 16 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (12) TRADE PAYABLES: For the years ended at 31 December 2009 and 31 December 2008 trade payables comprised as follows; Suppliers Other Trade Payables — Total (13) OTHER CURRENT LIABILITIES: For the years ended at 31 December 2009 and 31 December 2008 other current liabilities comprised as follows: Due to Personnel — Social Security Withholdings Payable Advances Received Other Liabilities — Total (14) SHARE CAPITAL: The issued share capital of the Company is respectively for the years ended at 31 December 2009 and for the year ended at 31 December 2008 comprised as follows; Shareholding Amount % Shareholding Amount % Ali Riza Tanisman 33 % 33 % Andrew Stuart Brabin 34 % 34 % Ronald George Murphy 33 % 33 % % % 17 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (15) SALES, net: The composition of sales, net amount by principal operation for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Triumph board 78 inch Triumph board 80 inch — Touchit board 78 inch RM easyboard 78 inch — Others Cleverboard — Triumph board 90 inch — Touchit board 50 inch — Touchit board 80 inch — Touchit board 90 inch — RM easyboard 50 inch — Triumph board 50 inch — Returns (-) ) — Total (16) COST OF SALES (-): The composition of cost of sales (-) by principal operations for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Direct Material Cost Direct Labour Cost General Production Overheads Ending Inventory (Trade Goods) ) — Depreciation Total 18 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (17) MARKETING AND SELLING EXPENSES (-): The composition of marketing and selling expenses (-) by principal operations for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Export expenses Sales&marketing expenses of shareholders — Others Fair expenses Salaries Cargo expenses — Depreciation Total (18) GENERAL AND ADMINISTRATIVE EXPENSES (-): The composition of general and administrative expenses (-) by principal operations for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Shareholders expenses Consulting expenses Other miscellaneous expenses (Emko) — Travel expenses — Food expenses Depreciation Tax and duties Other Total 19 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (19) OTHER INCOME AND (EXPENSES), net: The composition of other income and (expenses), net for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Non tax deductable expenses ) ) Other, net Total ) (20) FINANCIAL EXPENSES The composition of financial income / (expenses), net for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: 01.01.-31.12.2009 inception-31.12.2008 Interest expenses Other banking expenses Total 20 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (21) FOREIGN CURRENCY POSITION, net: Foreign currency position, net for the years ended at 31 December 2009 and 31 December 2008 can be summarized as follows: F/C Type TRY Foreign Currency TRY Foreign Currency Banks USD Trade Receivables USD EURO — Advances Given USD (Inventories) EURO — Trade Payables and USD Due to related parties EURO — — Due to Shareholders USD GBP — — Advances Received USD — — (Other current liabilities) Total F/C Assets USD Total F/C Liabilities USD EURO — — GBP — — Net F/C Assets and Liabilities USD ) EURO ) ) — — GBP — — ) ) 21 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (22) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES: Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings Categories of financial jnstruments and fair values 31 December 2009 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalants — — 4 Trade receivables — — 5 Financial liabilities Borrowings — — 11 Trade payables (including related parties) — — 6-12 22 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 31 December 2008 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalants — — 4 Trade receivables — — 5 Financial liabilities Borrowings — — 11 Trade payables . (including related parties) — — 6-12 Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. The carrying amount of the Company’s foreign currency denominated monetary assets and liabilities at the reporting dates is disclosed in note 21. 23 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterparties. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Liquidity risk management Current Noncurrent Total 3l December 2009 Borrowings Trade payables — Due to related parties — 31 December 2008 Borrowings Trade payables — Due to related parties — 24 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (23) SUBSEQUENT EVENTS: As of 16 February 2010, the share capital of the Company has been changed as follows; Amount % Ali Riza Tankman 3 % Andrew Stuart Brabin 34 % Recep Tankman 30 % Ronald George Murphy 33 % % / 25
